DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pasan (Japanese Patent Document JP 2009-164325) translation provided by applicants as translation in view of Yoshitaka (Japanese Patent Document JP 2007-281090), translation provided by applicants used as a translation. 

Regarding claim 1. A semiconductor apparatus, comprising:
Pasan discloses: 
 an electrode terminal; a substrate(30) disposed on the electrode terminal and made of an insulating material(30 made of insulating material, [0010]); a first power semiconductor device(IGBT chip, 7-9) disposed on the electrode terminal; and a second power semiconductor device(IGBT chip, 7-9) disposed on the substrate(IGBT chip, 7-9 
Pasan does not disclose: 
An electrode terminal, or the one IGBT disposed on a terminal, and one disposed on the substrate.  
In related art,  
Yoshitaka discloses:
An electrode terminal, or the one IGBT disposed on a terminal, and one disposed on the substrate.  (Fig 1, IGBT disposed 1 and 10 disposed on metal substrate  40. And 10 disposed on 40 via 17 which is a silicon nitride layer.  This configuration provides the benefit of allowing the devices to be formed on the metal substrate and be electrically isolated from the other device formed directly on the metal substrate.  Which helps make the device smaller and ease manufacturing.  Thus, the features of claim 1 would have been obvious to one having ordinary skill in the art.  )

Regarding claim 2. 
Pasan discloses: 
The semiconductor apparatus as claimed in claim 1, further comprising a third power semiconductor device(IGBT chip, 7-9 first two being 7 and 8 and third being 9)  

Regarding claim 3. 
Pasan discloses Fig. 9 : 
The semiconductor apparatus as claimed in claim 2, wherein a plurality of electrode patterns (2, 4, 5, 6)are formed on a surface of the substrate, wherein the second power semiconductor device and the third power semiconductor device are disposed on and connected to the respective electrode patterns(6 7 8) disposed on respective patterns 4, 5 and 6), and wherein a shape of the electrode patterns includes a curved line(4, 5 and 6 curved). 

Regarding claim 4. 
Pasan discloses Fig. 9 : 
The semiconductor apparatus as claimed in claim 2, further comprising a fourth power semiconductor device disposed on the substrate, wherein the first power semiconductor device, the second power semiconductor device, the third power semiconductor device, and the fourth power semiconductor device are connected in series(See Fig 9, 7-9) 
Pasan does not disclose: 
a fourth power semiconductor device disposed on the substrate
However, the duplication of working parts has been held to be obvious absent any unexpected results.  Here, The addition of an additional device would change the power provided by the device, and as such, would allow the device electrical properties to be tailored to a desired application.  Thus, the features of claim 4 would have been obvious to one having ordinary skill in the art. See MPEP 2144. 

Regarding claim 5.
Pasan discloses all of the features of claim 1. 
Pasan does not disclose:
 The semiconductor apparatus as claimed in claim 1, wherein the insulating material includes at least one kind selected from aluminum nitride, silicon nitride, silicon carbide, and diamond. 
IN related art, Yoshitaka discloses:

 
Regarding claim 6. 
Pasan discloses all of the features of claim 1. 
Pasan does not disclose:
The semiconductor apparatus as claimed in claim 1, wherein the power semiconductor devices are made of an SiC semiconductor. 
In related art, Yoshitaka discloses: 
the power semiconductor devices are made of an SiC semiconductor. (See overview and and [0007]).  
Yoshitaka discloses that the recited features provide the benefit of forming a device having a desired electrical property, and as such, the features of claim 6 would have been obvious to one having ordinary skill in the art. 


Pasan discloses 
The semiconductor apparatus as claimed in claim 3, 
further comprising a fourth power semiconductor device disposed on the substrate, wherein the first power semiconductor device, the second power semiconductor device, the third power semiconductor device, and the fourth power semiconductor device are connected in series(See Fig 9, 7-9) connected in series(7-9 in series ), and wherein the second power semiconductor device, the third power semiconductor device, and the fourth power semiconductor device are aligned in a straight line on the substrate(See Fig. 9 7-9 in straight line.). 
Pasan does not disclose: 
a fourth power semiconductor device disposed on the substrate
However, the duplication of working parts has been held to be obvious absent any unexpected results.  Here, The addition of an additional device would change the power provided by the device, and as such, would allow the device electrical properties to be tailored to a desired application.  Thus, the features of claim 7 would have been obvious to one having ordinary skill in the art. See MPEP 2144. 



Pasan discloses all of the features of claim 1. 
Pasan does not disclose:
 The semiconductor apparatus as claimed in claim 2, wherein the insulating material includes at least one kind selected from aluminum nitride, silicon nitride, silicon carbide, and diamond. 
IN related art, Yoshitaka discloses:
The semiconductor apparatus as claimed in claim 1, wherein the insulating material includes at least one kind selected from aluminum nitride, silicon nitride, silicon carbide, and diamond. (17 being silicon nitride, see [0095]) Yoshitaka discloses that plate 17 is made of silicon nitride, 17. The use of silicon nitride provides the benefit of allowing the devices all to be formed on the same metal substrate.  Thus, the features of claim 8 would have been obvious to one having ordinary skill in the art. 

Regarding claim 9. 
Pasan discloses all of the features of claim 3. 
Pasan does not disclose:

IN related art, Yoshitaka discloses:
The semiconductor apparatus as claimed in claim 1, wherein the insulating material includes at least one kind selected from aluminum nitride, silicon nitride, silicon carbide, and diamond. (17 being silicon nitride, see [0095]) Yoshitaka discloses that plate 17 is made of silicon nitride, 17. The use of silicon nitride provides the benefit of allowing the devices all to be formed on the same metal substrate.  Thus, the features of claim 9 would have been obvious to one having ordinary skill in the art. 

Regarding claim 10. 
Pasan discloses all of the features of claim 4. 
Pasan does not disclose:
 The semiconductor apparatus as claimed in claim 4, wherein the insulating material includes at least one kind selected from aluminum nitride, silicon nitride, silicon carbide, and diamond. 
IN related art, Yoshitaka discloses:


Regarding claim 11. 
Pasan discloses all of the features of claim 7. 
Pasan does not disclose:
 The semiconductor apparatus as claimed in claim 7, wherein the insulating material includes at least one kind selected from aluminum nitride, silicon nitride, silicon carbide, and diamond. 
IN related art, Yoshitaka discloses:
The semiconductor apparatus as claimed in claim 7, wherein the insulating material includes at least one kind selected from aluminum nitride, silicon nitride, silicon carbide, and diamond. (17 being silicon nitride, see [0095]) Yoshitaka discloses that plate 17 is made of silicon nitride, 17. The use of silicon nitride provides the benefit of allowing the devices all to be formed on the same metal substrate.  Thus, the features of claim 11 would have been obvious to one having ordinary skill in the art. 

Regarding claim 12-20. 
Pasan discloses all of the features of claim 2-11. 
Pasan does not disclose:
The semiconductor apparatus as claimed in claim 2-11, wherein the power semiconductor devices are made of an SiC semiconductor. 
In related art, Yoshitaka discloses: 
the power semiconductor devices are made of an SiC semiconductor. (See overview and and [0007]).  
Yoshitaka discloses that the recited features provide the benefit of forming a device having a desired electrical property, and as such, the features of claims 11-20 would have been obvious to one having ordinary skill in the art. 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G BACHNER whose telephone number is (571)270-3888.  The examiner can normally be reached on Monday-Friday, 10-6 EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT G BACHNER/Primary Examiner, Art Unit 2898